DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-10 and 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rachbauer (European Patent No. 1,989,972 A1).
Regarding claim 1, Rachbauer teaches in Figures 1-5 a foldable sofa-bed, comprising: a base (1) having a cavity; a bed with a seat section (2) and a subseat section (4), each of the seat section and the subseat section including a cushion and an underlying panel (see annotated Fig. 4 below); and a bed folding mechanism (6, 6’, 7, 10) attached to the base, subseat and seat, the bed folding mechanism configured to move the bed between a folded position (Fig. 5), in which the seat and subseat sections are generally horizontally disposed and positioned in vertically stacked relationship in the cavity of the base, with the seat and subseat cushions facing upwardly, and an unfolded position (Fig. 1), in which the seat and subseat sections are horizontally disposed and aligned to form a sleeping surface; wherein in moving from the unfolded position to the folded position, the subseat section moves forwardly relative to the base (as seen in progression of Figs. 1-5); and wherein the bed folding mechanism includes: 

    PNG
    media_image1.png
    513
    642
    media_image1.png
    Greyscale

Regarding claim 2, Rachbauer teaches in Figures 1-5 the foldable bed defined in Claim 1, wherein a portion of the seat is positioned forwardly of the base in the unfolded position.  
Regarding claim 3, Rachbauer teaches in Figures 1-5 the foldable bed defined in Claim 1, wherein a rear edge of the seat section engages a front edge of the subseat section in the unfolded position.  
Regarding claim 4, Rachbauer teaches in Figures 1-5 the foldable bed defined in Claim 1, wherein the rear edge of the seat section is angled to face downwardly, and the front edge of the subseat section is angled to face upwardly.  
Regarding claim 7, Rachbauer teaches in Figures 1-5 the foldable bed defined in Claim 1, further comprising a leg (14) pivotally attached to the seat section and a leg folding mechanism attached to the leg and to the seat section ([0019]: “automatically retractable foot 14”, “automatic system of the foot 14”), the leg folding mechanism configured to move the leg between an extended position and a retracted position under the seat section.  
Regarding claim 8, Rachbauer teaches in Figures 1-5 and paragraph [0019] the foldable bed defined in Claim 7, wherein the leg folding mechanism is coupled to the folding mechanism, such that the leg takes the extended position when the bed is in the unfolded position and the leg takes the retracted position when the bed is in the folded position.  
Regarding claim 9, Rachbauer teaches in Figures 1-5 and paragraph [0027] the foldable bed defined in Claim 1, wherein the folding mechanism includes a biasing unit (16) that biases the bed toward the unfolded position as the bed moves toward the folded position and biases the bed toward the folded position as the bed moves toward the unfolded position.  
Regarding claim 10, Rachbauer teaches in Figures 1-5 a foldable sofa-bed, comprising: a base (1) having a cavity; a bed with a seat section (2) and a subseat section (4), each of the seat section and the subseat section including a cushion and an underlying panel (see annotated Fig. 4 above); and a bed folding mechanism (6, 6’, 7, 10; as detailed in claim 11 below) attached to the base, subseat and seat, the bed folding mechanism configured to move the bed between a folded position (Fig. 5), in which the seat and subseat sections are generally horizontally 
Regarding claim 12, Rachbauer teaches in Figures 1-5 the foldable bed defined in Claim 10, wherein the bed folding mechanism includes: front and rear subseat swing links (10) pivotally attached to the base and to the subseat section; front and rear seat links (6, 6’) attached to the base and to the seat section; and a tying link (7) pivotally attached to one of the front and rear subseat swing links and one of the front and rear seat swing links.  
Regarding claim 13, Rachbauer teaches in Figures 1-5 the foldable bed defined in Claim 10, further comprising a leg (14) pivotally attached to the seat section and a leg folding mechanism attached to the leg and to the seat section ([0019]: “automatically retractable foot 14”, “automatic system of the foot 14”), the leg folding mechanism configured to move the leg between an extend position and a retraced position under the seat section.  
Regarding claim 14, Rachbauer teaches in Figures 1-5 and paragraph [0019] the foldable bed defined in Claim 13, wherein the leg folding mechanism is coupled to the folding mechanism, such that the leg takes the extended position when the bed is in the unfolded position and the leg takes the retracted position when the bed is in the folded position.  
Regarding claim 15, Rachbauer teaches in Figures 1-5 and paragraph [0027] the foldable bed defined in Claim 10, wherein the folding mechanism includes a biasing unit (16) that biases the bed toward the unfolded position as the bed moves toward the folded position and biases the bed toward the folded position as the bed moves toward the unfolded position.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rachbauer.
Regarding claims 5 and 11, Rachbauer teaches the foldable bed defined in Claims 1 and 10, respectively. Rachbauer does not specify wherein the sleeping surface formed by the seat and subseat cushions is between about 53 and 60 inches in the longitudinal dimension. However, it is known that mattresses and sofas come in various sizes. Additionally, in Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art . 
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rachbauer in view of Rogers (U.S. Patent No. 3,389,409).
Regarding claim 16, Rachbauer teaches in Figures 1-5 a foldable sofa-bed, comprising: a base (1) having a cavity; a bed with a seat section (2) and a subseat section (4), each of the seat section and the subseat section including a cushion and an underlying panel (see annotated Fig. 4 above); and a bed folding mechanism (6, 6’, 7, 10) attached to the base, subseat and seat, the bed folding mechanism configured to move the bed between a folded position (Fig. 5), in which the seat and subseat sections are generally horizontally disposed and positioned in vertically stacked relationship in the cavity of the base, with the seat and subseat cushions facing upwardly, and an unfolded position (Fig. 1), in which the seat and subseat sections are horizontally disposed and aligned to form a sleeping surface; wherein in moving from the unfolded position to the folded position, the subseat section moves forwardly relative to the base (as seen in progression of Figs. 1-5); and further comprising a leg (14) pivotally attached to .
 Response to Arguments
Applicant's arguments, see pages 7-8 of the Remarks filed March 16, 2021 with respect to the rejection of claims 1-4, 6-10 and 12-15, have been fully considered but they are not persuasive.
Regarding claim 1, applicant argues that Rachbauer does not teach “front and rear subseat swing links pivotally attached to the subseat and to the base” and “a tying link pivotally attached to one of the front and rear subseat swing links and one of the front and rear seat swing links”. Examiner respectfully disagrees, links 6, 6’, 7 and 10 are designed as an interconnected linkage assembly. Links 10, although not directly coupled to link 7, must operate with the movement of link 7 because link 7 affects movement of links 6, 6’ which then affects movement of links 10. Accordingly, links 6, 6’, 7 and 10 are pivotally coupled with each other due to their interconnected nature. Likewise, links 10 are pivotally attached to the base because links 10 are coupled with links 6, 6’ which are coupled with link 7 which is connected with the base. Examiner suggests amending the claim to recite direct attachment where desired.
Regarding claim 10, applicant argues that Rachbauer does not teach “a final portion of a path followed by the seat is generally parallel to and angle defined by the front edge of the subseat section”. Examiner respectfully disagrees, the motion of the seat follows a generally arcuate path due to the four bar linkage design of links 6, 6’. Furthermore, the claim limitation very broadly defines the angle as being commensurate to a -final portion and being generally parallel, meaning that the angle of the seat may be taken from a large range of motion and need only be approximate to the angle of the front edge. Although Rachbauer may not explicitly set forth the claim language, it is clear that Rachbauer would achieve the desired angle based upon the inherent four bar linkage motion and broad claim terms.
Applicant’s arguments, see pages 8-9 of the Remarks filed March 16, 20201, with respect to the rejection(s) of claim(s) 16 as being anticipated by Rachbauer have been fully direct coupling language where desired due to the interconnected nature of Rachbauer. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS F POLITO whose telephone number is (571)270-5923.  The examiner can normally be reached on Monday - Friday 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571)270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS F POLITO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        5/24/2021